Citation Nr: 1223371	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-48 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and schizophrenia.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel










INTRODUCTION

The Veteran had active service from October 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2010, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder.  This claim was subsequently remanded for further evidentiary development.  

The Veteran was scheduled for a Travel Board hearing in April 2010.  However, VA received notice from the Veteran in April 2010 expressing his desire to withdraw his prior hearing request.  VA has not received a request from the Veteran to be rescheduled for another hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not suffer from a psychiatric disability that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, depression or schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that the Veteran submitted additional information in support of his claim.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Finally, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disability.  Specifically, the Veteran has argued that he suffers from PTSD as a result of his military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a psychiatric disorder that manifested during, or as a result of, his active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered from a chronic psychiatric disorder or any associated symptomatology during his active military service.  Also, according to his July 1956 separation examination, a psychiatric evaluation was normal at this time.  Therefore, there is no evidence of an in-service disability.  

Likewise, there is no evidence of a diagnosed psychiatric disability within one year of the Veteran's separation from active duty.  According to a May 1968 VA examination, the Veteran was suffering from an acute "schizo reaction" in remission.  The examiner did not offer an opinion regarding etiology.  This is the first post-service evidence of psychiatric symptomatology and it is approximately 12 years after separation from active duty.  The record also contains a private treatment record dated March 1969.  According to this report, the Veteran's psychiatric condition had its climax about one year earlier, when the Veteran was hospitalized at the VA hospital.  The Veteran was diagnosed with schizophrenic reaction, catatonic type with paranoidal tendencies.  The evaluating psychiatrist concluded that the chain of events pointed toward a gradual psychic decompensation since military service, noticed by relatives upon his return home and progressively aggravating to full-blown psychosis.  

The Veteran underwent a VA psychiatric examination in July 1969.  The Veteran was diagnosed with a conversion reaction, hyperkinetic type.  An August 1969 notation reflects that evidence of a schizophrenic reaction, catatonic type, was not found upon this examination.  

The record contains no further evidence of psychiatric symptomatology or treatment until approximately three decades later when VA received the Veteran's claim of entitlement to service connection for PTSD in February 1999.  This claim was denied in an April 1999 rating decision which the Veteran did not appeal.  The Veteran reported an in-service stressor involving witnessing a plane crash and having to remove burned bodies from the crash scene.  The Board notes that the Veteran's alleged in-service stressor has since been verified.  

The Veteran submitted a request to reopen his previously denied claim of entitlement to service connection for PTSD in October 2007.  The only evidence of a psychiatric disability associated with the claims file since the prior denial of 1999 was a February 2000 VA psychiatric evaluation.  According to this record, the Veteran suffered from recurrent major depressive disorder.  The etiology or underlying cause of the Veteran's depression was not indicated.  

The Veteran also submitted a private treatment record dated June 2008 along with his claim of October 2007.  According to this record, the Veteran suffered from PTSD.  The examiner concluded that the Veteran suffered from clear manifestations of PTSD directly related and due to witnessing a plane crash while serving in Alaska.  The examiner did not indicate what DSM-IV criteria were relied upon when offering this diagnosis and subsequent opinion.  

Finally, the Veteran was afforded a VA psychiatric examination in March 2011.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the Veteran suffered from depression, not otherwise specified, by history.  A current examination revealed a normal affect with an elated mood.  While the Veteran reported witnessing a jet crash during his military service, he did not persistently re-experience this traumatic event.  In fact, the examiner concluded that the Veteran exhibited no symptoms of PTSD.  As such, he did not meet the criteria for a diagnosis of PTSD under the DSM-IV.  The examiner also opined that the Veteran's present mental condition was not caused by or aggravated by his military service.  The examiner explained that the first evidence of a psychiatric disorder is dated 1968, which is approximately 12 years after the Veteran's separation from active duty.  Finally, the examiner concluded that the Veteran's past mental diagnoses, which would include his "schizophrenic reaction" of 1969, were unrelated to his current diagnosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The Veteran's in-service treatment records fail to reflect any in-service psychiatric treatment or symptomatology.  Also, a psychiatric evaluation performed upon separation from active duty was deemed to be normal.  While the Veteran has described a verified in-service stressor, he does not presently suffer from a diagnosis of PTSD that conforms with the DSM-IV.  In fact, the March 2011 VA examiner opined that the Veteran did not presently suffer from any psychiatric disability that manifested during, or as a result of, active military service.  As such, service connection for a psychiatric disability is not warranted.  

In reaching the above conclusion, the Board has considered the private medical record dated March 1969 that found the Veteran to be suffering from a schizophrenic reaction since his return from military service.  However, the evidence of record does not reflect that the Veteran has been diagnosed with a schizophrenic disorder at any time since filing his claim in October 2007.  Furthermore, the March 2011 VA examiner concluded that the Veteran's previously diagnosed psychiatric conditions were not related to his present diagnosis.  As such, this evidence fails to demonstrate that the Veteran's current depression (which was diagnosed by history only) manifested as a result of military service or that it is related to his schizophrenic reaction diagnosed some 40 years earlier.  

Again, the Board recognizes that the Veteran's reported in-service stressor of witnessing a plane crash has been verified.  However, the record demonstrates that the Veteran does not have a diagnosis of PTSD that conforms to 38 C.F.R. § 4.125(a) (all mental disorder diagnoses must conform to the fourth edition of the DSM-IV).  While the June 2008 private examiner did conclude that the Veteran suffered from PTSD, there was no mention of the DSM-IV or any of its associated criteria when concluding that the Veteran had "clear manifestations" of PTSD.  It is unclear what evidence was relied upon by this examiner, aside from reciting the Veteran's reported stressors and his anger problems exhibited toward his wife and while sleeping.  The March 2011 VA examiner, however, discussed in detail why the Veteran failed to meet the actual criteria required for a diagnosis of PTSD under the DSM-IV.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for a psychiatric disability due to his military service.  The Veteran has submitted numerous statements and photographs in support of his reported in-service stressor.  As this stressor has been corroborated, however, this issue is not in dispute.  What is in dispute is whether the Veteran currently suffers from a psychiatric disorder that is related to this in-service event.  While the Veteran himself has related his psychiatric symptomatology to military service, the record does not reflect that he is competent to offer such a medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  According to the March 2011 VA examiner, the Veteran does not suffer from PTSD or any other psychiatric disorder as a result of his military service.  In addition, his present symptomatology is unrelated to his earlier diagnoses of the 1960s.  As such, the Veteran's assertions fail to reflect entitlement to service connection for a psychiatric disorder.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, depression and schizophrenia, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


